Citation Nr: 0424879	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  96-37 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 17, 1999 for 
nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted a 
claim of entitlement to nonservice-connected pension, and 
assigned an effective date of August 17, 1999.  The veteran 
has appealed the RO's assignment of an effective date of 
award.

The Board denied the veteran's claim for an earlier effective 
date of award in a March 2003 decision.  The veteran 
subsequently appealed this decision to the United States 
Court of Appeals for Veterans Claims (CAVC).  The claim for 
entitlement to an earlier effective date of award was 
addressed in an Amended Joint Motion for Remand, signed by 
the Secretary and the veteran's representative before the 
CAVC, requesting that the claim be remanded for further 
development.  On January 9, 2004, the CAVC issued a decision 
vacating the Board's March 2003 decision, and remanding the 
claim for further development per the terms of the Amended 
Joint Motion for Remand.

The Board notes that the veteran is currently represented by 
another party on an issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  This 
issue is also on appeal to the Board, and will be addressed 
in a separate decision.

REMAND

In its March 2003 decision, the Board determined that the 
duty to notify and assist provisions of Veterans Claims 
Assistance Act of 2000 were inapplicable to the claim as the 
law, and not the facts, determined the outcome of the claim.  
See Manning v. Principi, 16 Vet. App. 436 (2002) (VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development, is dispositive in the matter).  The 
parties to the Amended Joint Motion for Remand have 
determined otherwise, and the case is remanded to the RO for 
the issuance of notice to the veteran which complies with the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, to 
include an advisement to "provide any evidence in [his] 
possession that pertains to his claim.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should provide the veteran notice 
which satisfies the provisions of both 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, to 
include an advisement to "provide any 
evidence in [his] possession that pertains to 
his claim.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  Thereafter, the RO should readjudicate the 
claim of entitlement to an effective date 
prior to August 17, 1999 for the award of 
nonservice-connected pension.  If the claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




